Mrs. Luther Lail was convicted of conducting a house of ill fame and was, on October 14, 1911, sentenced to pay a fine of one hundred dollars and stand committed until such fine is paid. From this judgment an appeal was attempted to be taken by filing in this court on May 29, 1912, a transcript of the proceedings had. No petition in error has been filed in this case and it is apparent that the appeal was not taken in time. This court not having acquired jurisdiction, the appeal on the motion of the Attorney General is hereby dismissed and the cause remanded to the county court of Garvin county with direction to enforce its judgment and sentence therein.